I am once again privileged 
to address the General Assembly on behalf of my 
country, Belize.

It is with great delight that I congratulate you, 
Sir, on your election to the presidency of the General 
Assembly at its sixty-eighth session. You are a 
testament to all the peoples of the Caribbean and the 
world of the height to which each of us can aspire 
when industry and character are fused into one. Rest 
assured, Mr. President, of the unqualified support of 
Belize throughout your term in office. I also take this 
opportunity to thank your predecessor for his service as 
President of the Assembly at its sixty-seventh session.

It is in the quest for the attainment of the two ideals 
of peaceful conflict resolution and the enhancement of 
the lives of all peoples that leaders of Member States 
make this annual pilgrimage in September to address 
the General Assembly. Belize commends the United 
Nations and its visionary leadership over the years for 
its unflinching efforts in discharging the core functions 
of the Organization.

The promulgation of the Millennium Development 
Goals, in 2000, resulted in all countries working together, 
for the first time in human history, to address and 
rectify the gaps in their development agenda to reduce 
poverty. It was a signal event and a major breakthrough 
for the United Nations development agenda. It gave 
hope for the provision of huge amounts of desperately 
and genuinely needed aid, the transfer of technology 
and other development assistance from affluent nations, 
financial institutions and philanthropists to nations 
mired in poverty. That was undoubtedly good news. It 
was reminiscent of the Marshall Plan, which rescued 
Germany and Japan from abject ruin after the Second 
World War and catapulted them to heights of affluence 
they had never experienced before.

By the end of the 1990s, most countries were in 
dire straits. According to former Secretary-General 
Kofi Annan, more than 60 per cent of the world 
subsisted on $2 or less per day, while more than 
1 billion people were living on less than $1 per day. 
Illiteracy was nearly at 1 billion people. Eight hundred 
million people were chronically hungry — one in seven 
people on Earth — including 200 million children. And 
1.3 billion people lacked even the most basic health-



care, sanitation and education services. Today, 13 years 
later, as the Millennium Development Goals are being 
implemented, the scorecard reveals that, while a small 
minority of countries are showing commendable 
success in attaining the Millennium Development 
Goals, the vast majority of nations are still mired in 
poverty, with scant or no signs of development.

We note with disappointment that rich countries 
have not even been able to bring themselves to honour 
their commitment to contribute 0.7 per cent of their 
gross domestic product as official domestic assistance 
to poor countries. The resources being provided by 
international and other financial institutions and 
by private donors fall far short of what is needed by 
poor countries to attain those laudable, and indeed 
basic, Goals. It is evident that, for some inexplicable 
reason, developed countries have abandoned Goal 
8 — developing a global partnership for development. In 
the absence of the cooperation of developed countries, 
the attainment of the Millennium Development Goals 
by poor countries will remain an illusion.

Poor countries possess neither the requisite 
leadership cadres, the financial, human and technical 
resources, the infrastructure, the necessary levels of 
investment and trade nor the institutions to bring about 
levels of development that are capable of generating 
the wealth needed to underwrite the expenses 
associated with the attainment and, most important, 
the sustainment of the Millennium Development Goals. 
Perhaps even worse, far too many countries have no 
realistic prospects for achieving such capacity within 
the foreseeable future. Despite that, Belize remains 
committed to the attainment of the Goals, which we are 
pursuing assiduously.

Given our experience with the Millennium 
Development Goals, it is, in our view, eminently fitting 
that you, Mr. President, should have kept the spotlight on 
the post-2015 development agenda for the sixty-eighth 
session of the General Assembly. In that connection, 
the theme “The post-2015 development agenda: 
setting the stage” is very apt indeed. The Millennium 
Development Goals must remain a work in progress. The 
post-2015 development agenda must be informed by our 
experiences with the Millennium Development Goals. 
In that regard, a careful analysis must be undertaken to 
ascertain why our rich development partners have failed 
to live up to their obligations under the partnership to 
provide the promised development aid and expertise to 
poor development partners. And new mechanisms must 
be devised to ensure that the post-2015 development 
agenda does not suffer a similar fate.

As we embark upon setting the stage for the post-
2015 development agenda, Belize has recognized and 
identified four underpinning points: that the post-
2015 agenda must be global; that it should integrate 
the outcomes of major summits into a cohesive 
action-oriented agenda that can be implemented, 
building upon successes and improving lessons 
learned; that the necessary resources must be sourced 
and committed to underwrite the new partnership for 
development; and that it must be guided by our core 
values of conflict prevention and poverty eradication.

Belize endorses the intergovernmental processes 
for the elaboration of the post-2015 development 
agenda. Our domestic priorities, which complement the 
global agenda, are contained in the document Horizon 
2030, which articulates our development framework. 
Sector-specific documents emanating from Horizon 
2030 inform our national development agenda in areas 
such as security, energy, gender, education and health.

Topping the list of our domestic priorities at this 
time is the resolution of the Guatemalan claim, which 
poses an existential threat to our nation and requires 
urgent resolution if the peoples of our two countries 
and our region are to continue to enjoy the peaceful 
coexistence that has characterized our relationship thus 
far. When I addressed the Assembly last September 
(see A/67/PV.20), I was pleased to report that our 
two States had agreed to submit to the citizens of our 
respective countries, in a simultaneous referendum to 
be held on 6 October 2013, six days from today, the 
question of whether it was the will of our respective 
constituencies that the Guatemalan claim be submitted 
to the International Court of Justice for a final 
resolution. Regretfully, however, last April, Guatemala 
gave official notice to both Belize and the Organization 
of American States that the Guatemalan Government 
had decided not to proceed with the referendum and 
was proposing that it be postponed sine die. Not 
unexpectedly, that decision was not well received in 
Belize.

The Guatemalan claim is a constant source of 
anxiety for our citizens as well as for investors in our 
country. Furthermore, both our territorial and maritime 
border regions have been suffering from depredations 
and environmental degradation as a consequence of the 
wanton and sustained illegal activities of Guatemalan 



campesinos, fishermen and criminal elements engaged 
in narco-trafficking, human trafficking, smuggling, 
illegal panning for gold, the extraction of xaté and other 
exotic plants and animals, the illegal felling of timber 
and the pillaging of our ancient Mayan ruins. The 
felling of timber in our rainforests is contributing to 
the denuding of our mountains, which results in violent 
flooding in the rainy season and the transfer of topsoil, 
sand and silt into the sea. Those soils are then ultimately 
deposited on our pristine barrier reef, choking and 
destroying its fragile ecosystems and compromising 
the health of the entire reef and the marine ecological 
system that thrives there.

Additionally, the increasing trespassing by 
Guatemalans into our country has given rise to more 
frequent violent encounters between Guatemalans 
and members of the Belize Defence Force, resulting 
in fatalities in some instances. Those incidents put a 
heavy strain on the relations between our country and 
Guatemala and the peace of our region as a whole.

While Belize appreciates that the activities of 
the Guatemalans in our border regions are the direct 
result of poverty and failed development in their 
own country, we are concerned by the fact that such 
activities create the conditions for conflict. There are 
some 65 Guatemalan villages along the 141-mile-long 
Belize-Guatemala border. The villagers there are 
largely indigent and unemployed. Absent higher 
employment and increased security patrols on both 
sides of the border, the incursions of Guatemalans will 
not, in our view, abate, but will only get worse.

Belize is resolved to do everything in its power 
to protect its citizens and territorial integrity, but our 
efforts alone will not be sufficient to put an end to the 
forays of Guatemalans into our country. Input from 
the international community will be vital in assisting 
with the development of income-generating enterprises 
in the border regions to ameliorate the poverty there, 
which is what compels Guatemalans to trespass in 
those regions.

Border conflicts are dangerous by nature. In his 
memoir, Interventions: A Life in War and Peace, former 
Secretary-General Kofi Annan wrote:

“[Conflicts] suck in their neighbours, send 
thousands of refugees spilling into other countries, 
create havens for armed groups and terrorists, 
and they cause the spread of criminal networks 
and cross-border lawlessness, including piracy. In 
short, conflicts ... are inherent generators of global 
insecurity, the causes of which need to be addressed 
by wealthy and poor States alike.”
I would like to take this opportunity to thank the 
Organization of American States and the group of 
friends who support the efforts of Belize and Guatemala 
to resolve the Guatemalan claim peaceably and, in the 
interim, to ensure that peace is maintained between our 
two countries.

Climate change is another existential threat, 
looming not only over Belize but over all nations of 
the world, large and small. In our view, it is urgent 
that the international community arrive at consensus 
as to the imminence and magnitude of the threat 
posed to humankind by climate change, as well as 
on the way forward in dealing successfully with that 
perilous phenomenon. That is another threat that can 
be successfully dealt with only by the United Nations. 
Combating the threat will necessitate huge expenditures, 
the deployment of cutting-edge technology and, most 
likely, the cessation of the use of fossil fuels.

Developing countries such as Belize will need both 
technical and financial assistance from the international 
community and international financial institutions to 
adapt to the changes being brought about by climate 
change and to mitigate the deleterious effects thereof.

Belize has established a national climate 
-change committee to coordinate our Government’s 
interventions in all areas relating to climate change. We 
are also establishing a new climate-change policy and 
strategy that provides for the scaling up of mitigation 
and adaptation efforts at all levels. We applaud the 
Secretary-General for his decision to convene a high-
level meeting on climate change in the near future.

The security of its citizens is a paramount obligation 
of every Government. The Belize Government takes 
that responsibility seriously. However, the threats to 
the security of our citizens are so numerous in today’s 
globalized world that no single country has the capacity 
to tackle the issue on its own. Consequently, Belize works 
actively with our multilateral and bilateral partners in 
funding the necessary resources, technical assistance 
and training in our quest to secure our citizenry. We 
are party to the Central American Security Strategy, 
which is dedicated to combating the activities of 
national, regional and transnational criminals. We also 
collaborate closely with security and law enforcement 



authorities in our region, including Canada, the United 
Kingdom, the United States and Mexico.

We are very pleased with the adoption, earlier this 
year, of the Arms Trade Treaty and we will, in due 
course, ratify it. We have also enacted a whole raft of 
legislation to strengthen our crime-fighting capabilities.

The Belize Government invests as much as 26 per 
cent of its annual budgeted expenditure on the education 
sector. We believe that education is one of the quickest 
ways to lift our people out of poverty. Also, one half of 
our population is below the age of 25 and approximately 
37 per cent is below the age of 18. They will all need 
world-class education and skills training if they are 
to be able to compete successfully in global markets. 
At this time, Belize is not able to provide education 
and training at that level locally and cooperates with 
its international partners for the provision, in large 
measure, of such education.

Non-communicable diseases and disabilities 
are impacting the countries in the Caribbean region 
very negatively. In our own country, the incidence of 
cancers, diabetes, HIV/AIDS, chronic lung diseases, 
hypertension and strokes is reaching epidemic 
proportions. Empirical data reveal that in low- 
and middle-income countries, non-communicable 
-isease-related impairments account for 65.5 per cent 
of persons living with disabilities. It is therefore urgent 
that the United Nations work to address the afflictions 
that are blighting the lives of untold numbers of our 
citizens.

At the most recent meeting of the Heads of 
Government of the Caribbean Community, a historic 
decision was taken that the Community should pursue 
all the necessary steps to recover reparations for the 
descendants of the victims of the transatlantic slave 
trade from the nations that participated in and benefited 
from that trade. Belize urges the United Nations to lend 
its support to that initiative, which seeks to address, at 
least in part, the unspeakable evil perpetrated by the 
European nations that participated in the trade.

Earlier this year, Belize successfully rescheduled 
its debt obligations with its commercial bondholders, 
an exercise that enabled us to avoid the spectre 
of sovereign default. Despite that restructuring, 
however, Belize’s capacity to finance its development 
programmes is still challenged, and it continues to 
rely on cooperation with its bilateral and multilateral 
partners to achieve its development goals. In that 
regard, Belize would like to express its gratitude to 
the United Nations and its related agencies, including 
the United Nations Development Programme, the 
United Nations Population Fund, UNICEF, UNESCO, 
the Food and Agriculture Organization of the United 
Nations, the United Nations Office on Drugs and Crime 
and the Pan American Health Organization, which 
work tirelessly to support the implementation of our 
national development objectives. We also wish to thank 
the many nations that are currently partnering with us 
in development.

Belize would like to enlist the support of the 
United Nations in helping to persuade the international 
financial organizations that per capita gross domestic 
product is not in itself an accurate measure of a nation’s 
wealth or stage of development, particularly in the case 
of heavily indebted middle-income countries like ours. 
Such a method of assessment would disqualify those 
countries, including my own, from eligibility for badly 
needed concessionary financing, and that eventuality 
could well lead to reversals of their hard-won gains.

The Government of Belize is committed to a rights-
based approach to the development of our country and 
people. To that end, we have embraced the international 
human rights regime and are making our best efforts to 
enable inclusive growth. In that regard, we are pleased 
to inform the Assembly that the Government of Belize 
has, in consultation with its stakeholder partners at 
the national level, submitted the report for its second 
universal periodic review for consideration by the 
Human Rights Council at its seventeenth session, in 
October.

I would like to inform the Assembly that we, too, 
condemn the cowardly terrorist act that took place 
recently in Kenya.

Earlier I referred to my country’s position on the 
post-2015 development agenda — that the agenda 
must be inclusive if we are to achieve meaningful 
development. We need to ensure that all our countries 
are allowed to participate in a meaningful manner, 
and that includes the people of the Republic of China 
on Taiwan. We cannot deny the significant advances 
they have been able to make in such a short time, or 
their contributions in support of global goals and 
commitments, especially in the area of development 
cooperation. Their experience can teach us about 
advancing our own development.



Every year the Assembly votes to lift the economic 
embargo on Cuba. We continue to support that call.

Belize also continues to call for an urgent and 
peaceful resolution to the Israeli-Palestinian conflict.

The situation in the Middle East troubles us. As 
responsible citizens of the world, we condemn the 
use of chemical weapons and welcome the framework 
agreement — led by Russia and the United States of 
America and supported by the Security Council — that 
we hope will lead to the removal of all chemical and 
biological weapons from Syria. We also call on other 
nations to abide by the Convention on the Prohibition 
of the Development, Production, Stockpiling and Use 
of Chemical Weapons and on Their Destruction.

As we approach the end of an era and look towards 
the post-2015 development process, our Government, 
policymakers, planners and all levels of society will 
be challenged to focus on what we want and what we 
can achieve together. We must commit to a process 
of ensuring that we adopt goals and objectives that 
reflect global priorities and are adapted to our national 
contexts. Our agenda must be reflective of the world’s 
most pressing problems, which include, but are not 
limited to, environmental sustainability, inequality, 
growth with equity and social inclusion.

We are confident that under your guidance, 
Mr. President, that process will be an inclusive, 
accessible and transparent one.
